
	
		I
		111th CONGRESS
		2d Session
		H. R. 5968
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the charter for the government of the
		  District of Columbia.
	
	
		1.Short TitleThis Act may cited as the
			 District of Columbia Full Self-Government
			 Act.
		IStatus of the
			 District of Columbia
			101.Status of the
			 District
				(a)In
			 GeneralAll of the territory
			 constituting the permanent seat of the Government of the United States shall
			 continue to be designated as the District of Columbia. The District of Columbia
			 shall remain and continue a body corporate, as provided in section 2 of the
			 Revised Statutes relating to the District (sec. 1–102, D.C. Official
			 Code).
				(b)No Effect on
			 Existing LawsNo law or
			 regulation which is in force on the effective date of this Act shall be deemed
			 amended or repealed by this Act except to the extent specifically provided
			 herein or to the extent that such law or regulation is inconsistent with this
			 Act, but any such law or regulation may be amended or repealed by act or
			 resolution as authorized in this Act, or by Act of Congress.
				(c)No Effect on
			 Boundary LineNothing contained in this section shall affect the
			 boundary line between the District of Columbia and the Commonwealth of Virginia
			 as the same was established or may be subsequently established under the
			 provisions of title I of the Act of October 31, 1945 (59 Stat. 552).
				102.Legislative power of
			 district of ColumbiaExcept as
			 provided in section 202, the legislative power of the District of Columbia
			 shall extend to all rightful subjects of legislation within the District
			 consistent with the Constitution of the United States and the provisions of
			 this Act subject to all the restrictions and limitations imposed upon the
			 States by the tenth section of the first article of the Constitution of the
			 United States.
			IILegislative
			 Branch
			201.Establishment
			 of the Council
				(a)EstablishmentThere
			 is established a Council of the District of Columbia (hereafter in this Act
			 referred to as the Council), and the members of the Council
			 shall be elected by the registered qualified electors of the District.
				(b)Powers,
			 Organization, and ProcedureThe powers, organization, and
			 procedure of the Council shall be set forth under such laws as may be enacted
			 by the District of Columbia consistent with the provisions of this Act.
				202.Limitations on
			 authorityThe Council shall
			 have no authority to pass any act contrary to the provisions of this Act except
			 as specifically provided in this Act, or to—
				(1)impose any tax on
			 property of the United States or any of the several States;
				(2)lend the public
			 credit for support of any private undertaking;
				(3)enact any act, or
			 enact any act to amend or repeal any Act of Congress, which concerns the
			 functions or property of the United States or which is not restricted in its
			 application exclusively in or to the District of Columbia;
				(4)enact any act,
			 resolution, or rule with respect to any provision of title 11 of the District
			 of Columbia Official Code (relating to organization and jurisdiction of the
			 District of Columbia courts);
				(5)impose any tax on
			 the whole or any portion of the personal income, either directly or at the
			 source thereof, of any individual not a resident of the District (the terms
			 individual and resident in this paragraph to have the
			 meaning given such terms in section 47–1801.04, D.C. Official Code);
				(6)enact any act,
			 resolution, or rule which permits the building of any structure within the
			 District of Columbia in excess of the height limitations contained in section 5
			 of the Act of June 1, 1910 (sec. 5–405, D.C. Official Code), and in effect on
			 the effective date of this Act;
				(7)enact any act,
			 resolution, or regulation with respect to the Commission of Mental
			 Health;
				(8)enact any act or
			 regulation relating to the United States District Court for the District of
			 Columbia or any other court of the United States in the District other than the
			 District courts, or relating to the duties or powers of the United States
			 attorney or the United States Marshal for the District of Columbia; or
				(9)enact any act,
			 resolution, or rule with respect to the District of Columbia Financial
			 Responsibility and Management Assistance Authority established under section
			 101(a) of the District of Columbia Financial Responsibility and Management
			 Assistance Act of 1995.
				IIIExecutive
			 Branch
			301.Office of the
			 Mayor
				(a)EstablishmentThere is established the Office of the
			 Mayor of the District of Columbia, and the Mayor shall be elected by the
			 registered qualified electors of the District.
				(b)Powers and
			 DutiesThe powers and duties
			 of the Mayor of the District of Columbia, and the organization of the Office of
			 the Mayor of the District of Columbia, shall be set forth under such laws as
			 may be enacted by the District of Columbia consistent with the provisions of
			 this Act.
				302.Treatment of
			 employees formerly covered by Federal civil service systemIn the case of persons employed by the
			 District government immediately preceding the effective date of the personnel
			 system established by the District government pursuant to section 422(3) of the
			 District of Columbia Home Rule Act, the personnel system of the District
			 government may provide for continued participation in all or part of the
			 Federal Civil Service System and shall provide for benefits, including but not
			 limited to pay, tenure, leave, residence, retirement, health and life
			 insurance, and employee disability and death benefits, all at least equal to
			 those provided by legislation enacted by Congress, or regulation adopted
			 pursuant thereto, and applicable to such officers and employees immediately
			 prior to such date, except that nothing in this Act shall prohibit the District
			 from separating an officer or employee subject to such system in the
			 implementation of a financial plan and budget for the District government
			 approved under subtitle A of title II of the District of Columbia Financial
			 Responsibility and Management Assistance Act of 1995.
			303.Restrictions on
			 certain municipal planning activitiesThe Mayor's planning responsibility shall
			 not extend to Federal and international projects and developments in the
			 District, as determined by the National Capital Planning Commission, or to the
			 United States Capitol buildings and grounds as defined in chapter 51 of title
			 40, United States Code, or to any extension thereof or addition thereto, or to
			 buildings and grounds under the care of the Architect of the Capitol.
			304.Emergency
			 control of metropolitan police department
				(a)Authority of
			 president To exercise control in emergencies
					(1)AuthorityNotwithstanding
			 any other provision of law, whenever the President of the United States
			 determines that special conditions of an emergency nature exist which require
			 the use of the Metropolitan Police force for Federal purposes, he may direct
			 the Mayor to provide him, and the Mayor shall provide, such services of the
			 Metropolitan Police force as the President may deem necessary and
			 appropriate.
					(2)Limitation of
			 duration of authorityIn no case shall services made available
			 pursuant to any direction of the President under this subsection extend—
						(A)for a period in
			 excess of 48 hours unless the President has, prior to the expiration of such
			 period, notified the chairman and ranking minority member of the Committee on
			 Oversight and Government Reform of the House of Representatives and the
			 chairman and ranking minority member of the Committee on Homeland Security and
			 Governmental Affairs of the Senate, in writing, as to the reason for such
			 direction and the period of time during which the need for such services is
			 likely to continue; or
						(B)for any period in excess of 30 days, unless
			 the Senate and the House of Representatives enact into law a joint resolution
			 authorizing such an extension.
						(b)Termination
					(1)In
			 generalSubject to paragraph (2), the services made available in
			 accordance with subsection (a) shall terminate upon the end of such emergency,
			 the expiration of a period of 30 days following the date on which such services
			 are first made available, or the enactment into law of a joint resolution by
			 the Congress providing for such termination, whichever first occurs.
					(2)Special rule in
			 case of adjournment of congress sine dieNotwithstanding
			 paragraph (1), in any case in which services are made available in accordance
			 with subsection (a) during any period of an adjournment of the Congress sine
			 die, such services shall terminate upon the end of the emergency, the
			 expiration of the 30-day period following the date on which Congress first
			 convenes following such adjournment, or the enactment into law of a joint
			 resolution by the Congress providing for such termination, whichever first
			 occurs.
					IVJudicial
			 Branch
			401.Judicial
			 BranchThe judicial powers of
			 the District of Columbia, and the provisions of the charter of the District of
			 Columbia government which are applicable to the judges and courts of the
			 District of Columbia, shall be those set forth in part C of title IV of the
			 District of Columbia Home Rule Act (sec. 1–204.31 et seq., D.C. Official Code),
			 as in effect on the effective date of this Act.
			VBudget and
			 Financial Management
			501.Application of
			 laws established by district of Columbia
				(a)Budget and
			 Financial ManagementSubject
			 to this Act, the process by which the District of Columbia develops and enacts
			 the budget for the District government for a fiscal year, and the activities
			 carried out with respect to the financial management of the District government
			 for a fiscal year, shall be established under such laws as may be enacted by
			 the District.
				(b)BorrowingSubject
			 to this Act, the process and rules by which the District of Columbia issues
			 bonds or otherwise borrows money shall be established under such laws as may be
			 enacted by the District.
				502.Full faith and
			 credit of United States not pledgedThe full faith and credit of the United
			 States is not pledged for the payment of any principal of or interest on any
			 bond, note, or other obligation issued by the District of Columbia, and the
			 United States is not responsible or liable for the payment of any principal of
			 or interest on any bond, note, or other obligation issued by the
			 District.
			503.Federal tax
			 exemptionBonds and notes
			 issued by the District of Columbia and the interest thereon shall be exempt
			 from all Federal taxation except estate, inheritance, and gift taxes.
			504.Legal
			 investment in bonds and notes issued by District of ColumbiaNotwithstanding any restriction on the
			 investment of funds by fiduciaries contained in any other law, all domestic
			 insurance companies, domestic insurance associations, executors,
			 administrators, guardians, trustees, and other fiduciaries within the District
			 of Columbia may legally invest any sinking funds, moneys, trust funds, or other
			 funds belonging to them or under or within their control in any bonds issued by
			 the District of Columbia. National banking associations are authorized to deal
			 in, underwrite, purchase and sell, for their own accounts or for the accounts
			 of customers, bonds and notes issued by the District to the same extent as
			 national banking associations are authorized by paragraph seven of section 5136
			 of the Revised Statutes (12 U.S.C. 24), to deal in, underwrite, purchase and
			 sell obligations of the United States, States, or political subdivision
			 thereof. All Federal building and loan associations and Federal savings and
			 loan associations, and banks, trust companies, building and loan associations,
			 and savings and loan associations, domiciled in the District may purchase,
			 sell, underwrite, and deal in, for their own account or for the account of
			 others, all bonds or notes issued by the District of Columbia. Nothing
			 contained in this section shall be construed as relieving any person, firm,
			 association, or corporation from any duty of exercising due and reasonable care
			 in selecting securities for purchase or investment.
			VIRetention of
			 Federal Authorities
			601.Retention of
			 congressional authorityNotwithstanding any other provision of this
			 Act, Congress reserves the right, at any time, to exercise its constitutional
			 authority as legislature for the District of Columbia, by enacting legislation
			 for the District on any subject, whether within or without the scope of
			 legislative power granted to the Council by this Act, including legislation to
			 amend or repeal any law in force in the District prior to or after the
			 effective date of this Act and any act passed by the Council.
			602.Limitation on
			 authority of district over certain agenciesNothing in this Act shall be construed as
			 vesting in the District of Columbia government any greater authority over the
			 National Zoological Park, the National Guard of the District of Columbia, the
			 Washington Aqueduct, the National Capital Planning Commission, or over any
			 Federal agency, than was vested in the Commissioner of the District of Columbia
			 established under Reorganization Plan Numbered 3 of 1967 prior to January 2,
			 1975.
			VIITermination of
			 existing charter; Transition
			701.Termination of
			 existing charter
				(a)In
			 generalExcept as provided in
			 section 401 and subsection (b), the District of Columbia Home Rule Act (sec.
			 1–201.01 et seq., D.C. Official Code) is repealed.
				(b)No effect on
			 amendatory provisionsNothing in subsection (a) shall be
			 construed to affect any provision of law which is amended or repealed by the
			 District of Columbia Home Rule Act.
				702.No effect on
			 existing obligations
				(a)BudgetsNothing in this Act or in the amendment
			 made by section 701 may be construed to relieve the District of Columbia of any
			 contractual or other financial obligations incurred by the District under a
			 budget enacted for a fiscal year prior to the effective date of this
			 Act.
				(b)BorrowingNothing
			 in this Act or in the amendment made by section 701 may be construed—
					(1)to relieve the
			 District of Columbia of any obligation incurred with respect to bonds or other
			 forms of borrowing issued prior to the effective date of this Act; or
					(2)to waive the
			 application to the District of Columbia of any other Federal law governing the
			 borrowing of funds by States or units of local government, including the
			 Internal Revenue Code of 1986.
					703.No effect on
			 individuals holding positions within district governmentNothing in this Act or in the amendment made
			 by section 701 may be construed to affect the status of any individual who
			 holds elective or appointed office in, or is an officer or employee of, the
			 government of the District of Columbia as of the effective date of this
			 Act.
			704.No effect on
			 pending actions or proceedingsNo suit, action, or other judicial
			 proceeding lawfully commenced by or against any officer or agency in his or its
			 official capacity or in relation to the exercise of his or its official
			 functions, and no administrative action or proceeding lawfully commenced, shall
			 abate by reason of this Act or the amendment made by section 701.
			VIIIEffective
			 Date
			801.Effective
			 DateThis Act and the
			 amendments made by this Act shall take effect on the effective date of
			 legislation enacted by the District of Columbia after the date of the enactment
			 of this Act which establishes—
				(1)the powers, organization, and procedure of
			 the Council of the District of Columbia; and
				(2)the powers and duties of the Mayor of the
			 District of Columbia, and the organization of the Office of the Mayor of the
			 District of Columbia.
				
